PER CURIAM.
Based on the Report of the Commissioner filed in this matter, which concluded Getter was denied effective assistance of counsel in perfecting his appeal, we hereby grant petitioner’s application for a belated appeal of his criminal conviction and sentence. If appropriate, the trial court shall appoint appellate counsel to represent petitioner and conduct his appeal. The Notice of Appeal must be filed within thirty (30) days from the date of the issuance of this Writ.
PETITION FOR WRIT OF HABEAS CORPUS GRANTED.
UPCHURCH, C.J., and COBB and SHARP, JJ., concur.